JUSTICE HEIPLE, dissenting: I concur with that portion of the majority opinion which affirms the defendant’s conviction for theft. However, I dissent from that portion of the opinion which affirms the sentence. The sentence imposed should be vacated and the cause remanded for resentencing. Defendant, Loretta A. Jackson, shoplifted clothing from the Carson Pirie Scott & Company store on August 25, 1981. The items taken had a fair market value of $251.98. Her trial took place in February of 1982. She was convicted and subsequently sentenced to a 30-month term of probation with further condition that she serve 26 weekends in the county jail. The 30-month term of probation was the maximum period of probation for a Class 3 felony. On January 1, 1982, the demarcation line between misdemeanor theft and felony theft was increased from $150 to $300. Ill. Rev. Stat. 1981, ch. 38, par. 16 — 1. The law further provides that when penalties are mitigated by a new law, the defendant is entitled to claim the benefit of the lesser penalty. Ill. Rev. Stat. 1981, ch. 1, par. 1103. The change in the law and its application to this case is the basis for my dissent. The trial judge based his sentence on the law applicable on the date of the offense. Based on the amount taken, which exceeded $150, the law made the offense a Class 3 felony punishable by imprisonment for a determinate term of not less than two years and not more than five years. The maximum term of probation allowable for a Class 3 felony is 30 months. Ill. Rev. Stat. 1981, ch. 38, par. 1005 — 6—2. Prior to January 1, 1982, thefts not exceeding $150 were Class A misdemeanors punishable with imprisonment of less than one year or probation of not to exceed one year. After January 1, 1982, thefts not exceeding $300 were so punishable. The judge was aware of the change in the law but did not apply the new law since he did not believe that it was applicable. The People argue that the judge was correct since the change in the law related to a change in an element of the offense rather than the penalty. This position is one of pure semantics. Though endorsed by a majority of this court, it cannot survive analysis. In the interest of clear thought, the first step is to discard the use of labels. In the instant case, this means setting aside the labels of Class A misdemeanor and Class 3 felony. That is to say, let us look to the thing itself, the facts of the case. Regardless of label, a rose is a rose. On August 25, 1981, the defendant stole property valued at $251.98. The then applicable law permitted imposition of a determinate sentence with a range of two to five years or of probation up to 30 months. In 1982, however, when the defendant was tried and sentenced, the penalty for theft of property valued at $251.98 was imprisonment for any term less than one year or probation not to exceed one year. It is clear that for identical conduct, there is a material difference in exposure to sentencing under the old and the new law. Under the old law, the defendant was exposed to a maximum sentence of five years’ imprisonment or 30 months’ probation; under the new law, to imprisonment of less than one year or probation not to exceed one year. As previously noted, the law provides that a defendant is entitled to claim the benefits of changes in the law which mitigate penalties. Since it is clear that the penalty was mitigated for the described conduct, it should be equally clear that the defendant was entitled to elect sentencing under the new law. She was not afforded that right. The 30-month period of probation that was imposed substantially exceed the maximum period of one year probation that was allowable under the new law. Accordingly, the sentence in this case should be vacated and the cause should be remanded for resentencing as a Class A misdemeanor.